COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In re Aamir Veljee, Aameerali Lakhani, CSI, LED, LLC, and CSI
                           Factory, Inc.,

Appellate case number:     01-20-00116-CV

Trial court case number: 201922849

Trial court:               295th District Court of Harris County

        Relators filed a petition for writ of mandamus challenging the trial court’s order, signed
January 9, 2020, compelling relators to obtain and produce bank records. Relators subsequently
filed a motion for emergency relief. See TEX. R. APP. P. 52.10.
        The Court grants the motion for emergency relief and stays all proceedings in the trial
court pending this Court’s disposition of the petition for writ of mandamus or further orders of this
Court. See TEX. R. APP. P. 52.10(b).
       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly___
                    Acting individually       Acting for the Court


Date: __February 11, 2020____